DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
The examiner acknowledged the amendment made to the claims on 11/23/2020.
Claims 17-20 are pending and are hereby examined on the merits.

Claim Objections
Claim 17 is objected to because of the following informalities:  “and/or plurality” in line 11-12 should read “and/or the plurality”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites to selectively heat “parts” of “one of the plurality of shapes and/or plurality of layer”, then recites “another” “one of the plurality of shapes and/or plurality of layer”. It is unclear what “another” is referring to. Does it mean another part of “one of the plurality of shapes and/or plurality of layer? Clarification is required.
Claims 18-20 depend from claim 17 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  20-21 of copending Application No. 16/344470 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘480 claims a method of processing food into a food product in a food processing system comprising depositing reconstituted food from a food container into multiple layers through the movement of a dispenser or a deposited area, and selectively heating at least one layer; where information on food is retrieved, receipt is chosen and heating is activated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor US Patent Application Publication No. 2016/0106142 (cited in IDS, hereinafter “Contractor”).
Regarding claims 17 and 19-20, Contractor teaches a method for processing food into a food product in a 3D food processing (printing) system [0015], the method comprising:
- selectively depositing using the dispenser texturized and/or hydrated raw food (e.g., paste formed from mixing dry food ingredient with water from one or a plurality of food containers (e.g., food ingredient cartridges) into a first shape and/or a first layer by moving an area where the food is deposited, in directions with respect to each other [0025; 0032; 0035; Fig. 1 and 5; 0039] ;
- moving in directions the area where the food is deposited with respect to each other, to form a plurality of shapes and/or a plurality of layers of the food [0035; 0039]; and 
-activating a cooker to heat the deposited layer, where the cooker is a heating bed, a microwave, or infrared heating ([0035;0037].
Contractor teaches activating a cooker such as a heating bed, a microwave, or infrared heating to heat the plurality of layers but is silent regarding selectively heating parts of plurality of layers then selective heat another part of the plurality of layers. Contractor is further silent regarding the cooker comprises both a surface cooker and a core cooker as recited in claim 20. However, where prior art has recognized that both a microwave and an infrared heating are suitable means for heating 3D printed food, one of the ordinary skilled in the art could have combined microwave and infrared heating by known methods to heat the plurality layer either simultaneously or sequentially, and that in combination, each heating means merely performs the same function as it does separately. Further, those skilled in the art would have recognized that the results of the combination of microwave with infrared heating were predictable, i.e., they will perform the functions of heating the food as they do separately. As such, it is prima facie to combine prior art heating (microwave and infrared) according to the known method to yield predictable results. See MPEP 2143 A.
An infrared heating reads on “ a surface cooker” and a microwave reads on “core cooker” as recited in claim 20, thus when they are used sequentially to heat up the plurality of layers, they necessarily heat different parts of the plurality of layers.
Microwave and Infrared wave are known to heat by radiation at different wavelengths.
Regarding claim 18, contractor teaches that a controller (electronics Master Control System) is used to receive the information on the product to prepare, choose the recipe for the preparation of said the product and activate the necessary heating [0020-0021].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793